UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1594


ANNIE ROBINSON; MONICA GAREY,

                Plaintiffs - Appellants,

          v.

PRINCE GEORGE’S   COUNTY,   MARYLAND;   CORPORAL     JENKINS;   ALEX
KIM; DEOK LEE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-00181-PJM)


Submitted:   January 31, 2012             Decided:    February 13, 2012


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory L. Lattimer, LAW OFFICES OF GREGORY L. LATTIMER, PLLC,
Washington, D.C., for Appellants.   Kathleen M. McDonald, KERR
MCDONALD, LLP, Baltimore, Maryland; M. Andree Green, Acting
County Attorney, William A. Snoddy, Deputy County Attorney,
Shelley L. Johnson, Associate County Attorney, Upper Marlboro,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Travis Robinson was shot and killed in the parking lot

of   J’s   Sports       Café     in    Laurel,      Maryland.           His     mother,      Annie

Robinson,     and       Monica      Garey,     the        mother      and     next    friend       of

Robinson’s minor children, (collectively, “Appellants”) filed a

lawsuit     against       Prince        George’s          County,       Maryland,          Corporal

Terrace      Jenkins,          Alex     Kim,        and        Deok    Lee     (collectively,

“Appellees”).           The complaint alleged Survival Act and wrongful

death      claims       for     battery,        deprivation             of     civil       rights,

intentional infliction of emotional distress, violation of the

Maryland     Constitution,             and    negligent             hiring,    training,          and

supervision.        The district court granted Appellees’ motions for

summary     judgment      in     two     separate         orders.        Appellants         appeal

these orders.       We affirm.

             Appellants          argue       that    the       district       court    erred       in

resolving this case on summary judgment.                               They maintain that,

contrary to the district court’s holding, Kim’s liability was

not discharged in bankruptcy and that Kim and Lee are liable in

their representative capacity as principals of J’s Sports Café.

Appellants     also      argue        that   the     district         court    erred       when    it

declined     to    permit      an     amendment       of       the    complaint       to    add    or

substitute        D&A    Restaurant,          LLC,        as    a     defendant.           Lastly,

Appellants contend that the district court erred in holding that



                                                2
no reasonable jury could find that Jenkins fired the shot that

fatally injured Robinson.

              This court reviews a district court’s grant of summary

judgment de novo.           Purdham v. Fairfax Cnty. Sch. Bd., 637 F.3d

421, 426 (4th Cir. 2011).                     Summary judgment is proper only if

“there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law.”                                       Fed. R.

Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247-48 (1986).                Facts must be viewed in the light most

favorable     to     the   non-moving          party       when   there       is     a    genuine

dispute as to those facts.                    Witt v. W. Va. State Police, 633

F.3d   272,    277    (4th       Cir.    2011).        For    a    non-moving            party   to

present   a    genuine       issue       of    material      fact,      “[c]onclusory            or

speculative        allegations          do     not    suffice,         nor        does    a    mere

scintilla of evidence in support of [the non-moving party’s]

case.”    Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649

(4th Cir. 2002) (internal quotation marks and citation omitted).

              Because Appellants’ claims all rely on the conclusion

that   Jenkins       fatally      wounded       Robinson,         we   begin        with      their

contention      that       the     district          court    erred          in     finding      no

reasonable     jury     could      reach       such    a     conclusion.             Appellants

assert that the district court failed to draw all reasonable

inferences in their favor.               They argue that there is no evidence

that Jenkins’ 9mm Beretta was not capable of firing the .38

                                                3
caliber round that fatally wounded Robinson.              Appellants further

suggest that a jury could infer that Jenkins shot Robinson with

a second weapon, which he immediately discarded.

           “[F]acts must be viewed in the light most favorable to

the nonmoving party only if there is a genuine dispute as to

those facts.”     Ricci v. DeStefano, 129 S. Ct. 2658, 2677 (2009)

(internal quotation marks omitted).          The nonmovant “must do more

than simply show that there is some metaphysical doubt as to the

material   facts,”   but     must   come   forward    with    “specific    facts

showing that there is a genuine issue for trial.”                    Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87

(1986).

           The    inferences    Appellants     advance       rely   heavily   on

Charles Hall’s testimony.           Hall testified that he was directly

behind Robinson, running towards Jenkins and Robinson’s vehicle,

when Robinson was shot.        Hall stated that Jenkins shot Robinson,

that he saw the muzzle flash, and that Jenkins then holstered

his gun.

           We agree with the district court that Appellants have

failed to raise a genuine dispute as to whether Jenkins fired

the shot that fatally wounded Robinson.              Jenkins’ service weapon

was examined on the scene and it was determined that it had not

been fired recently.       Appellants did not present evidence to the

contrary   or    otherwise    challenge    this   conclusion,       but   merely

                                       4
speculate that a 9mm Berretta could fire a .38 caliber round.

Appellants’ conjecture that Jenkins may have, unobserved, fired

and discarded a second weapon is similarly without any shred of

evidentiary support.           “When opposing parties tell two different

stories, one of which is blatantly contradicted by the record,

so that no reasonable jury could believe it, a court should not

adopt that version of the facts for purposes of ruling on a

motion for summary judgment.”                Scott v. Harris, 550 U.S. 372,

380   (2007). *      Thus,     we   find    no basis      to   fault the     district

court’s grant of summary judgment.

                Because Appellants’ claims all depend on the premise

that Jenkins fired the fatal shot, we need not reach Appellants’

remaining arguments.           Accordingly, we affirm the judgment of the

district    court.       We    dispense     with   oral     argument    because    the

facts     and    legal   contentions       are   adequately      presented    in   the

materials       before   the    court      and   argument      would   not   aid   the

decisional process.

                                                                             AFFIRMED




      *
       Appellants attempt to distinguish Harris, upon which the
district court relied.     They argued that Harris involved a
videotape that recorded the entire event.   We find the lack of
video evidence to be of no moment. The case turns on whether
Jenkins fired the shot that fatally injured Robinson.       The
physical evidence conclusively resolves this issue in Jenkins’
favor.



                                            5